VERGERONT, EJ.
¶ 64. (concurring in part; dissenting in part).
I would reverse and remand the circuit court's denial of Samp's motion to vacate the confirmation of the sale. In my view, the circuit court did not address an issue that is necessary to resolve in order to properly exercise its discretion.
¶ 65. The issue relates to Harbor's erroneous position that, in order to redeem his property, Samp had to pay not only the amount of the judgment in this action (plus interests and costs), but also the amount of *248the judgment Harbor obtained in a separate action brought on Harbor's second mortgage. This position is erroneous because Wis. Stat. § 846.13 plainly provides that the mortgagor may redeem "by paying to the clerk of the court in which the judgment was rendered, or to the plaintiff, or any assignee thereof, the amount of such judgment, interest thereon and costs. . . ." (Emphasis added.) The judgment in this case was for $272,125.73, the amount due on the mortgage at issue in this action, plus $430 in disbursements and $2500 in attorney fees.
¶ 66. Contrary to the plain language of this statute, the notice and motion that Harbor sent to Samp's counsel for the confirmation of the sale stated that "the amount due on said judgment [of foreclosure]" included the balance on Harbor's second mortgage, $122,474.32 (and perhaps costs and interests associated with that mortgage). Thus, according to this notice, Harbor was due $410,997.88 on the judgment of foreclosure. However, this action did not seek a foreclosure on the second mortgage. True, the second mortgage was referred to in the complaint, but the complaint did not seek a foreclosure of that mortgage. Similarly, although the judgment referred to the second mortgage, it did not adjudicate any amount owed on that mortgage.
¶ 67. A mortgagor's right to redeem for the amount of the judgment, interest, and costs exists "at any time before the sale," Wis. Stat. § 846.13, and "sale" does not occur until confirmation of the sale. Security State Bank v. Sechen, 2005 WI App 253, ¶ 8, 288 Wis. 2d 168, 707 N.W.2d 576. Thus, at any time before the court confirmed the sale, Samp had the right to redeem his property for $272,125.73, plus interests and costs.
*249¶ 68. Samp appeared at the confirmation hearing without counsel. After the court described the filings regarding the sale and Harbor's attorney made preliminary comments, the following interchange took place:
MR. SAMP: I've - I've come today to clear the deed financially. I can -1 can do that. I've had representation talk to doctor or doctor to Mr. Petitjean about that and with little to no response. So I can -1 can get that done, and I would like to do that.
THE COURT: I'm confused, Mr. Samp. You want to do what?
MR. SAMP: I want to clear the deed, make it whole on my - on my half, the amount that I owe.
THE COURT: So you want to retain the property?
MR. SAMP: Retain the property, yes.
THE COURT: Mr. Petitjean, any comment on that?
MR. PETITJEAN: The bid, your Honor, was $410,997.88. If Mr. Samp pays that amount to the clerk, there is nothing I can - I mean, that's what he pays.
THE COURT: So you are prepared to deposit those funds with the clerk of court?
MR. SAMP: Yes. If that's - if that's what I have to do, that is correct. I didn't know - obviously, your Honor, I guess I didn't - if it is the 411, then that is that, but I thought they called out the first loan for I think it was like 275 or 286. I was trying to get that number from Mr. Petitjean and from the bank. I had a hard time finding that, what that number was. I don't know if Mr. Petitjean has any comment on that, but I have -1 have yet to find out what that number is, and that's why I've come today to find out. If it is the 411 that - that I owe, then that - then that is what I will - that I'm prepared *250to do, but they called out the first loan and it was for roughly around 275, but I couldn't get the exact number. I couldn't find out what that - what that number was.
MR. PETITJEAN: Judge, John Petitjean again. If you look at the notice of motion and motion to confirm the sheriffs sale, the amount of the bid and the amount of the total amount due at the time of sale are printed in large bold print and that was filed with the Court January 18, 2010, with a copy sent to Mr. Samp's attorney, Attorney Patrick Blaney of the Liebmann Conway firm.
MR. SAMP: He doesn't - I mean, Patrick Blaney doesn't represent me anymore, but, you know ....
THE COURT: Well, understand. .. the situation is ... if an attorney has previously entered an appearance in this case on your behalf -
MR. SAMP: No. I understand.
THE COURT: - ethically, ethically Mr. Petitjean can't deal with you directly. He needs to deal through your attorney.
MR. SAMP: Yeah. I understand.
THE COURT: And it's obvious that all of the statutory requirements for the sale have been complied with, and as we have indicated today, if you can come up with $410,997.88, absolutely, you are going to need to deposit those funds with the clerk of court's office, and I'm sure Mr. Petitjean's client is going to be very happy .... But, you know, absent depositing that amount with the clerk of court's office, you know, this deed is going to be delivered to Attorney Petitjean and his client is going to have title to the property.
¶ 69. After the court orally confirmed the sale and signed the order, it indicated that Samp had until the *251end of the day to pay $410,997.88 by dropping it off at the office of Harbor's attorney in Green Bay.
¶ 70. I agree with the majority that a mortgagor is not entitled to obtain additional time after a scheduled confirmation hearing within which to redeem the property. However, I do not agree that a court properly exercises its discretion by confirming a sale regardless of whether the mortgagor is able to pay the correct amount on that day. Samp indicated that he could pay and that he wanted to pay. In my view, these statements necessitated an inquiry by the court on whether he was prepared to pay the correct amount at that time. One can't tell from the transcript whether he was prepared to do so because the court apparently adopted Harbor's erroneous position on what Samp had to pay, and this error informed the course of the proceeding. I do not agree with the majority that Samp's professed willingness to pay the higher erroneous amount — after being told by the court that was the amount he had to pay — somehow cures the error.
¶ 71. Samp's motion to vacate the confirmation of the sale and his counsel's arguments to the court raised the issue of Harbor's erroneous view of what Samp had to pay to redeem and of the court's adoption of this view at the confirmation hearing. In order to properly exercise discretion in deciding the motion, the court had to decide whether Samp was prepared to pay at that time the correct amount to redeem the property. Because the court did not do so, I would reverse and remand for further proceedings.
¶ 72. Although I conclude that Harbor was not entitled to have Samp pay the second mortgage balance in order to redeem the property, I agree with the majority's conclusion that the money judgment on the second mortgage was not a deficiency. As for the issue of *252Harbor's failure to comply with Wis. Stat. §§ 846.16 and 846.17, I agree with the majority that any error was harmless.
¶ 73. Accordingly, I respectfully concur in part and dissent in part.